Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Broden et al. (US Patent No. 4972843) in view of Chapman (US Patent No. 4073288). While in combination these references disclose a specimen collection assembly with a cannula having a lumen, a housing with a wall defining an internal chamber having an inlet port and outlet port, the outlet port connected to an evacuated collection container, a flow control member that varies an effective cross section area of one of the ports they do not teach the flow control member having a flow control portion with an open flow recess which when rotated puts the open flow recess into and out of alignment of an orifice within the housing to provide the functionality of the flow control member. This distinguishes the claimed invention over the prior art and allows for a device which helps minimize the incidence of vessel or vein collapse when collecting blood.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791